Citation Nr: 1219271	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-12 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to with respect to a previously denied claim of entitlement to service connection for a back disorder, to include as secondary to service-connected right knee degenerative joint disease.

2.  Entitlement to service connection for depression, to include as secondary to service-connected right knee degenerative joint disease.

3.  Entitlement to a left knee disorder, to include as secondary to service-connected right knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from November 1962 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and issued by the RO in Roanoke, Virginia, which, in pertinent part, denied entitlement to service connection for a left knee condition.  

In a July 2008 rating decision, a special expedited processing unit ('Tiger Team') at the RO in Cleveland, Ohio, denied entitlement to service connection for depression and determined that no new and material evidence had been presented in order to reopen a claim of entitlement to service connection for a back disability, to include as secondary to the service-connected right knee disability.

The Roanoke RO retained jurisdiction over the case.

Regardless of the RO's action, the Board must first determine whether the Veteran has submitted new and material evidence with respect to that claim before evaluating the underlying merits of the denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Without the submission of new and material evidence, the Board does not have jurisdiction to review the claim in its entirety, and its analysis must end.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999).

The Veteran was scheduled for a hearing before a Veterans Law Judge in February 2011; however, he did not report to the hearing and did not provide good cause for his absence.  As such, the request is considered withdrawn.  38 C.F.R. § 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With regard to the Veteran's petition to reopen his claim for entitlement to service connection for a back disorder, in a January 2008 letter, the RO informed the Veteran generally of the evidence needed regarding the issue of service connection.  In this letter, the RO informed the Veteran that he had previously been denied entitlement to service connection for residuals of back strain.  However, the letter was deficient in two regards.  First, the specific basis for the prior final denial was not given.  Rather, the letter unhelpfully informed the Veteran that "the claim had been denied because there was no evidence of record to support his claim."  As the Veteran was not apprised of the specific element or elements of a service connection claim that were lacking in his case, the notice is inadequate.  Second, the letter identified the prior denial as being issued in a September 1976 rating decision.  While a determination was made in September 1976, the claim was more recently denied, on a different basis, in February 2003.  

Given the above notice deficiencies, a remand is required.  The Veteran must be issued notice that is fully compliant with all relevant case law, to include Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the depression claim, the Veteran contends that such disorder is 
secondary to his service-connected right knee disability.  The claims file contains an April 2010 addendum to a VA psychiatric examination performed in April 2009.  While the bulk of that report is contained in the record, it appears that at least one page is missing.  Accordingly, on remand, a complete copy of the April 2009 VA mental disorders examination should be obtained and associated with the claims file.

In addition, clarification is required with respect to for the April 2010 examiner's addendum opinion.  The examiner concluded that the Veteran was malingering, finding that he had made "outrageous claims as he attempts to deceive people in his quest for both attention and undeserved compensation."  However, the examiner did not identify which of the Veteran's claims he considered in formulating the opinion.  The examiner indicated that the Veteran's behavior is due to a personality disorder, and that his depression is more likely due to the sequalae of his stroke; however, the examiner must provide an opinion as to whether the Veteran has a separate diagnosis of depression, and, if so, whether his service-connected right knee disability has aggravated his depression.  When aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 38 C.F.R. § 3.310 (2011).  On remand, the examiner should provide such an opinion.

The Board notes that the Veteran perfected an appeal for his claim for entitlement to service connection for a left knee disability, as secondary to his right knee disability.  A January 2009 deferred rating decision noted that the Veteran had submitted a VA form 9 in May 2007 for the issue of service connection for his left knee, and had requested a hearing; however, the appeal had been closed out.  The claims file was to be returned to the Decision Review Officer (DRO) for further review.  The Board notes the record contains additional evidence with regard to the Veteran's service connection claim for his left knee, including a VA examination provided in April 2009.  It does not appear that the claims file was ever returned to the DRO for further action on this claim, and the Veteran has not filed a waiver on the additional evidence in the claims file.  As such, the Board finds that the AOJ should readjudicate the Veteran's claim for entitlement to service connection for a left knee disability, as secondary to his service-connected right knee disability.


Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the Veteran's claim for entitlement to service connection for a left knee disorder, to include as secondary to his service-connected right knee disability.

2.  Ensure that all notification and development action are fully complied with and satisfied with respect to the claim to reopen the claim for service connection for a back disability, as secondary to his service-connected right knee disability.  The notice should specifically address what evidence would be necessary to substantiate that element or elements required to establish service connection (on a direct and secondary basis) for a lumbar spine disability, that were found insufficient in the previous denials in 1976 and 2003, as outlined by the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006).

3.  Obtain a complete copy of the report of the April 2009 VA psychiatric examination report and associate the report with the claims file.

4.  Upon completion of the above to the extent possible, return the claims file to the examiner who provided the April 2010 addendum for further explanation of the opinion provided; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should provide a more thorough explanation for the opinion that the Veteran is malingering.  Specifically, the examiner should identify the statements made by the Veteran which were referred to as "outrageous" and upon which the prior opinion was based.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, a reason should be given for doing so.

In addition, the examiner stated that the Veteran's depression is more likely due to the sequelae of his stroke.  The examiner should explain whether the Veteran has a separate diagnosis of depression.  In doing so, the examiner should discuss the other medical evidence of record reflecting diagnoses of depression, including the July 2007 and April 2009 private opinions in the claims file.  If a diagnosis of depression (or other acquired psychiatric disorder) is appropriate, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's depression was either caused or has been aggravated (made worse) by the Veteran's service-connected right knee disability.  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

5.  Thereafter, review the Veteran's claims.  If any claim is denied, issue a supplemental statement of the case to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


